 

Exhibit 10.1

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made and
entered into as of April 18, 2016, by and among AudioEye, Inc., a Delaware
corporation (the “Company”), and the investors set forth on Exhibit A attached
hereto (each an “Investor” and collectively, the “Investors”).

 

RECITALS

 

The Company desires to sell to the Investors, and the Investors desire to
purchase from the Company, (i) shares (the “Shares”) of common stock, $0.00001
par value per share, of the Company (“Common Stock”) and (ii) warrants to
purchase the Company’s Common Stock (the “Warrants”), in the form attached as
Exhibit B hereto (the “Financing”).

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual promises set forth in
this Agreement, the parties to this Agreement agree as follows:

 

Section 1.             AUTHORIZATION AND SALE.

 

1.1   Authorization. The Company has duly authorized the issuance and sale,
pursuant to the terms of this Agreement, of the Shares and Warrants against
payment of the purchase price therefor.

 

1.2  Subscription. Upon the terms and subject to the conditions set forth in
this Agreement, each Investor, severally and not jointly, hereby irrevocably
subscribes for and agrees to purchase, and the Company hereby agrees to issue
and sell to the Investors, at the Closing (as defined below), the number of
Shares indicated opposite such Investor’s name on Exhibit A in the column
captioned “Shares of Common Stock” and Warrants to purchase the number of shares
of Common Stock set forth opposite such Investor’s name on Exhibit A in the
column captioned “Warrant Shares” for the aggregate purchase price set forth
opposite such Investor’s name on Exhibit A in the column captioned “Purchase
Price” (the “Investor’s Commitment”) . Each Investor shall pay the Investor’s
Commitment in full by wire transfer of immediately available funds to the
Company at the Closing. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue any Shares or Warrants,
or shares of Common Stock into which the Warrants are exercisable (collectively,
the “Issuable Shares,” and together with the Warrants, the “Securities”) to any
person who is a resident of a jurisdiction in which the issuance of any of the
Securities would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

 

1.3  Closing. The initial closing of the purchase and sale of the Shares and
Warrants hereunder (the “Initial Closing”) shall take place at the offices of
DLA Piper LLP (US), 401 Congress Avenue, Suite 2500, Austin, Texas 78701, on or
about the date hereof, or at such other time and place as the Company and the
Investors mutually agree upon (which time and place are referred to in this
Agreement as the “Initial Closing Date”).

 

1.4   Additional Closings.

 

(a)          From and after the Initial Closing, the Company shall have the
right to sell up to the balance of the remaining Shares and Warrants pursuant to
this Agreement at one or more additional closings occurring within 30 days of
the Initial Closing Date (each, an “Additional Closing”), and to add additional
entities and persons as “Investors” hereunder and as parties hereto. No Investor
in the Initial Closing is obligated to purchase Shares in the Additional
Closing.

 

Stock and Warrant Purchase Agreement; 04-2016

 

 

(b)           The aggregate number of Shares issued in any Closings shall not
exceed 14,285,714 Shares and the aggregate number of shares issuable upon
exercise of Warrants issued in any Closings shall not exceed 1,600,000 shares.
Each Additional Closing shall take place at the offices of DLA Piper LLP (US),
401 Congress Avenue, Suite 2500, Austin, Texas 78701, on a date or dates
determined by the Company and the Investors purchasing additional Shares and
Warrants at such Additional Closing (each such date, an “Additional Closing
Date”). Any Shares and Warrants issued pursuant to this Section 1.4 shall be
deemed to be “Shares” and “Warrants,” respectively, for all purposes under this
Agreement and at the same per share Purchase Price. The Initial Closing and each
Additional Closing shall constitute and be treated as a “Closing” hereunder, and
the Initial Closing Date and each Additional Closing Date shall constitute and
be treated as a “Closing Date” hereunder. At the Initial Closing and each
Additional Closing, the Company shall issue and deliver to the Investors
participating in such Closing the Shares and the Warrants, each registered in
the name of such Investors, against payment to the Company of the purchase price
therefor.

 

1.5   Separate Sales. The Company’s agreement with each of the Investors is a
separate agreement, and the sale of the Shares and the Warrants to each of the
Investors is a separate sale.

 

1.6   Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares and Warrants set forth herein solely for working capital and other
general corporate purposes.

 

Section 2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The
Company represents and warrants to each of the Investors that:

 

2.1   Organization, Good Standing and Qualification. The Company has been duly
incorporated and organized, and is validly existing and in good standing, under
the laws of the State of Delaware. The Company has all requisite corporate power
and authority to execute, deliver, and perform its obligations under this
Agreement and the Warrants (the “Transaction Agreements”), and any other
agreements contemplated by Transaction Agreements, to own and operate its
properties and assets, and to carry on its business as currently conducted and
as presently proposed to be conducted. The Company is presently qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the failure to be so qualified would have a material adverse effect on
the Company’s assets or financial condition.

 

2.2   Due Authorization. All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery,
and performance of all obligations of the Company under the Transaction
Agreements, the authorization, issuance, reservation for issuance, and delivery
of all of the Issuable Shares has been taken or shall be taken prior to the
Closing, and this Agreement constitutes, and the Warrants when executed and
delivered shall constitute, valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies, and shall be free of any liens, encumbrances, or
restrictions on transfer (other than those created or contemplated by the
Transaction Agreements or under applicable state and/or federal securities
laws).

 

2.3   Valid Issuance of Securities. The Shares and Warrants, when issued and
paid for as provided in this Agreement, shall be duly authorized and validly
issued, fully paid, and nonassessable. The Issuable Shares have been duly and
validly reserved for issuance, and upon issuance in accordance with the terms
hereof or the Warrants, shall be duly authorized and validly issued, fully paid,
and nonassessable.

 

Stock and Warrant Purchase Agreement; 04-20162  

 

 

2.4   Governmental Consents. No consent, approval, order, or authorization of or
registration, qualification, designation, declaration, or filing with, any
federal, state, or local governmental authority is required on the part of the
Company in order to enable the Company to execute, deliver, and perform its
obligations under the Transaction Agreements except for such qualifications or
filings under applicable securities laws as may be required in connection with
the transactions contemplated by this Agreement, which qualifications or filings
have been made or will be made promptly following the applicable Closing Date,
in accordance with applicable law.

 

2.5   Noncontravention. The execution, delivery, and performance of the
Transaction Agreements and the consummation of the transactions contemplated by
this Agreement and by the Transaction Agreements shall not result in any such
violation or default or be in conflict with or result in a violation or breach
of, with or without the passage of time or the giving of notice or both, the
Company’s certificate of incorporation or bylaws, any judgment, order, or decree
of any court or arbitrator to which the Company is a party or is subject, any
agreement or contract of the Company, or, to the Company’s knowledge, a
violation of any statute, law, regulation, or order, or an event which results
in the creation of any lien, charge, or encumbrance upon any asset of the
Company.

 

2.6   SEC Documents. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
since January 1, 2014, pursuant to Sections 13(a), 14(a) and 15(d) of the of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)
(collectively, the “SEC Documents”). As of its respective filing date, each SEC
Document complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder applicable
to such SEC Document, and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Except to the extent that information
contained in any SEC Document has been revised or superseded by a later filed
SEC Document, none of the SEC Documents as of the date hereof contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of the
date of this Agreement, to the knowledge of the Company, none of the SEC
Documents is the subject of any ongoing review by the SEC. The audited
consolidated financial statements and the unaudited quarterly financial
statements (including, in each case, the notes thereto) of the Company included
in the SEC Documents when filed complied as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, have
been prepared in all material respects in accordance with United States
generally accepted accounting principles (except, in the case of unaudited
quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited quarterly statements, to normal year-end adjustments).

 

Section 3.            REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each
Investor represents and warrants to, and agrees with the Company, severally and
not jointly and only with respect to itself, that:

 

Stock and Warrant Purchase Agreement; 04-20163  

 

 

3.1   Authorization. The Investor has full power and authority to enter into
this Agreement and this Agreement constitutes the Investor’s valid and legally
binding obligation, enforceable in accordance with its terms except (i) as may
be limited by applicable bankruptcy, insolvency, reorganization, or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally, and (ii) as may be limited by the effect of rules of law
governing the availability of equitable remedies.

 

3.2   Purchase for Own Account. The Securities shall be acquired for investment
for the Investor’s own account, not as a nominee or agent, and not with a view
to the public resale or distribution of the Securities within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”) and the Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the same. If other than an individual, the Investor also represents
that it has not been formed for the specific purpose of acquiring the
Securities.

 

3.3   Exempt Offering. The Investor acknowledges that the Securities have not
been registered under the Securities Act and are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon the representations of the Investors contained in this Agreement.

 

3.4   Disclosure of Information. The Investor believes that it has received all
the information it considers necessary or appropriate for deciding whether to
purchase any Securities pursuant to this Agreement. The Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects, and financial condition of the Company and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Investor or to which the Investor had access.

 

3.5   Investment Experience. The Investor has experience as an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment in the
Securities, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in the Securities.

 

3.6   Accredited Investor Status. The Investor is an “accredited investor”
within the meaning of Securities and Exchange Commission (“SEC”) Rule 501 of
Regulation D, as presently in effect.

 

3.7   Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being (or shall be) acquired from the Company in a transaction not
involving a public offering and that under the Securities Act and applicable
regulations under the Securities Act such Securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, the Investor represents that it is familiar with SEC Rule 144,
as presently in effect, and understands the resale limitations imposed by SEC
Rule 144 and by the Securities Act. The Investor understands that the Company is
under no obligation to register any of the Securities sold under this Agreement
except as provided pursuant to Section 5.1. The Investor understands that no
market now exists for any of the Securities, and that it is uncertain whether a
market, public or otherwise, shall ever exist for the Securities.

 

3.8   Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 

Stock and Warrant Purchase Agreement; 04-20164  

 

 

(a)          there is then in effect a Registration Statement (as defined below)
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

(b)          the Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and, if reasonably requested
by the Company, the Investor shall, at the expense of the Investor or its
transferee, furnish the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition shall not require
registration of such Securities under the Securities Act.

 

Notwithstanding the provisions of Subsections (a) and (b) above, no such
Registration Statement or opinion of counsel shall be required for: any transfer
of any Securities by an Investor (i) pursuant to a transaction exempt from the
registration requirements of the Securities Act, (ii) to any affiliate of such
Investor, to a family member of such Investor, or to any trust, partnership,
limited liability company or custodianship established for estate-planning
purposes for the primary benefit of such Investor or his or her family members
or (iii) if the Securities have been held for the appropriate amount of time for
the Securities to be permitted to be resold under Rule 144 and the selling
Investor is not an affiliate or otherwise subject to the volume limitations in
Rule 144; provided that in each of the foregoing cases the transferee shall,
prior to giving effect to such transfer, agree in writing to be subject to the
terms of this Section to the same extent as if the transferee were an original
Investor under this Agreement.

 

3.9   Legends. It is understood that the instruments evidencing the Securities
shall bear legends substantially similar to the legends set forth below (in
addition to any legend required under applicable state securities laws):

 

(a)  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR
INDIRECTLY, NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY,
WITHOUT REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES
FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION
THEREFROM, SUCH COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN
OPINION OF SHAREHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO
VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED
TRANSFER OR ASSIGNMENT.”

 

(b)          Any other legends required by State Securities Laws applicable to
any individual Investor or under any agreement to which the Investor is a party
to with the Company.

 

(c)          The legend set forth in Section 3.9(a) shall be removed and the
Company shall issue a certificate (or issue in an uncertificated form) without
such legend or any other legend to the Investors if (a) such Securities are sold
pursuant to an effective Registration Statement (provided that each of the
Investors agrees to only sell such Securities during such time that the
Registration Statement is effective and not withdrawn or suspended, and only as
permitted by the Registration Statement), (b) such Securities are sold or
transferred pursuant to, and in accordance with all requirements of, Rule 144
(including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (c) such Securities are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions. The Company shall bear all costs
incurred by it or an Investor relating to the removal of the legend in
accordance with this Section 3.9(c), provided that the Company shall not be
liable for any transfer taxes relating to the issuance of a new certificate or
statement in the name of any person other than the relevant Investor and its
affiliates.

 

Stock and Warrant Purchase Agreement; 04-20165  

 

 

Section 4.  CONDITIONS.

 

4.1    Conditions to the Obligations of the Investors at Closing. The obligation
of each of Investor to purchase Shares and a Warrant at any Closing is subject
to the fulfillment, or the waiver by such Investor, of the following conditions
on or before such Closing.

 

(a)          The representations and warranties in Section 2 shall be true,
accurate and complete at and as of the Closing in all material respects (except
with respect to any provisions including the word “material” or words of similar
import with respect to which such representations shall be true, accurate and
complete) with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

 

(b)           The Company shall have performed and complied with all agreements
and conditions in this Agreement required to be performed or complied with by
the Company prior to or at the Closing.

 

(c)          All corporate and other proceedings in connection with the
transactions contemplated in this Agreement and the Transaction Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Investor, or counsel to the Investors,
and the Investor or its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

 

(d)          Approvals of the appropriate governing authority of each Investor
necessary for performance of the transactions contemplated by the Transaction
Agreements shall have been obtained.

 

(e)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(f)          The Common Stock shall not have been suspended, as of such Closing
Date, by the SEC.

 

(g)          There shall have been no material adverse effect on the Company.

 

4.2   Conditions to the Obligations of the Company at Closing. The obligations
of the Company to issue and sell Shares and Warrants to an Investor at any
Closing are subject to the fulfillment, or the waiver by the Company, of the
following condition on or before such Closing.

 

(a)          The representations and warranties of the Investors in Section 3
shall be true, accurate and complete at and as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

 

(b)          The Company shall have obtained all necessary permits and
qualifications, or shall have the availability of exemptions therefrom, required
by any state for the offer and sale of the Securities.

 

Stock and Warrant Purchase Agreement; 04-20166  

 

 

(c)          Approvals of the Board (as defined below) necessary for performance
of the transactions contemplated by the Transaction Agreements shall have been
obtained.

 

Section 5.        POST-CLOSING COVENANTS.

 

5.1   Registration Rights. The Company will use its reasonable best efforts to
prepare and file with the SEC registration statements, including the
prospectuses, for offerings to be made on a continuous basis pursuant to Rule
415 of the Securities Act, on Form S-3 (or on such other form appropriate for
such purpose) (collectively, the “Registration Statements”) (a) by the 60th day
following each Closing Date covering the resale by the Investors of the Issuable
Shares, and (b) by the 60th day following the Initial Closing Date covering the
resale by the Investors of (i) any Common Stock previously issued to the
Investors, and (ii) any Common Stock into which any convertible promissory notes
previously issued to the Investors are convertible or any warrants to purchase
Common Stock previously issued to the Investors are exercisable (the securities
set forth in clauses (a) and (b), the “Shares”), and, in each case set forth in
clauses (a) and (b), naming the Investors as “Selling Stockholders” therein. 
The Company will use its reasonable best efforts to cause the Registration
Statements to be declared effective under the Securities Act as soon as possible
but, in any event, no later than the 120th day following each Closing Date, and
shall use its reasonable best efforts to keep the Registration Statements
continuously effective during their respective entire Effectiveness Periods. 
For purposes hereof, an “Effectiveness Period” shall mean the period commencing
on the date on which a Registration Statement is first declared effective by the
SEC (the “Effective Date”) and ending on the earliest to occur of (a) the second
anniversary of such Effective Date or (b) such time as all of the Shares covered
by such Registration Statement have been publicly sold by the Investors pursuant
to such Registration Statement or Rule 144. 

 

5.2   Indemnification of Investors. The Company will indemnify and hold each
Investor and its shareholders, members, partners, direct and indirect investors,
directors, managers, officers, employees, affiliates and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the shareholders, members, partners,
direct and indirect investors, directors, managers, officers, employees,
affiliates and agents (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Investor Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
penalties, fees, damages, fines, charges, contingencies, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and disbursements and costs of investigation, defending or
preparing to defend that any such Investor Party may suffer or incur
(irrespective of whether any such Investor Party is a party to the action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened (each, a “Proceeding”) for which indemnification hereunder is sought)
as a result of or relating to (a) any misrepresentation or any breach of any of
the representations, warranties, obligations, covenants or agreements made by
the Company in this Agreement or in any other Transaction Agreement and (b) any
Proceeding instituted against an Investor in any capacity, or any of them or
their respective affiliates, with respect to any of the transactions
contemplated by the Transaction Agreements (unless such Proceeding is based upon
a misrepresentation by such Investor or a breach of such Investor’s
representations, warranties, obligations, covenants or agreements under any
Transaction Agreement or any agreements or understandings such Investor may have
with any such shareholder or any violations by such Investor of state or federal
securities laws or any conduct by such Investor which constitutes fraud, gross
negligence or willful misconduct). The indemnity agreements contained herein
shall not be an exclusive remedy but shall be in addition to any cause of action
or similar right in law or in equity of any Investor Party against the Company
or others, and any liabilities the Company may be subject to pursuant to law.

 

Stock and Warrant Purchase Agreement; 04-20167  

 

 

5.3   Indemnification of the Company. Each Investor, severally and not jointly
with the other Investor, will indemnify and hold harmless the Company, and its
officers, directors, controlling persons, agents, advisors, representatives and
employees (each, a “Company Party”), from any and losses, liabilities,
obligations, claims, contingencies, penalties, fees, damages, fines, charges,
contingencies, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and disbursements and
costs of investigation, defending or preparing to defend that any such Company
Party may suffer or incur (irrespective of whether any such Company Party is a
party to the Proceeding for which indemnification hereunder is sought) as a
result of or relating to any misrepresentation or any breach of any of the
representations, warranties, obligations, covenants or agreements made by such
Investor in this Agreement or in any other Transaction Agreement to which it is
a party. The indemnity agreements contained herein shall not be an exclusive
remedy but shall be in addition to any cause of action or similar right in law
or in equity of the Company against such Investor or others and any liabilities
such Investor may be subject to pursuant to law.

 

5.4   Furnishing of Information. In order to enable the Investors to sell the
Securities under Rule 144, for a period of twelve (12) months from each Closing
Date, the Company shall use its commercially reasonable efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such twelve (12) month periods, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Investors and make publicly available in accordance
with Rule 144(c) such information as is required for the Investors to sell the
Securities under Rule 144.

 

5.5   Securities Laws Disclosure; Publicity; Confidentiality. By 5:30 P.M., New
York City time, on or prior to the fourth (4th) trading day immediately
following the date hereof, the Company shall issue a press release (the “Press
Release”) disclosing all material terms of the transactions contemplated hereby
and file a Current Report on Form 8-K with the SEC describing the terms of the
Transaction Agreements. Each Investor, severally and not jointly with the other
Investors, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 5.5, such Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

Section 6.   GENERAL PROVISIONS.

 

6.1   Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties to this
Agreement (including permitted transferees of any Securities).

 

6.2   Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any person, other than the parties to this Agreement and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3   Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Delaware.

 

6.4   Counterparts. This Agreement may be executed in two or more counterparts
(including, without limitation, facsimile counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

Stock and Warrant Purchase Agreement; 04-20168  

 

 

6.5   Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, subsections, exhibits,
and schedules shall, unless otherwise provided, refer to sections and
subsections of this Agreement and exhibits and schedules attached to this
Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference.

 

6.6   Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered personally or by
facsimile transmission or by nationally recognized overnight delivery service or
by first class certified or registered mail, return receipt requested, postage
prepaid:

 

If to the Company, at 5210 E Williams Circle, Tucson, Arizona 85711, Attention:
Chief Executive Officer, or at such other address or addresses as may have been
furnished by giving five days advance written notice to all other parties, with
a copy (which shall not constitute notice) to DLA Piper LLP (US), 401 Congress
Avenue, Suite 2500, Austin, Texas 78701, Attention: Paul Hurdlow.

 

If to an Investor, at its address set forth on Exhibit A, or at such other
address or addresses as may have been furnished to the Company by giving five
days advance written notice.

 

Notices provided in accordance with this Section shall be deemed delivered upon
personal delivery (including confirmed facsimile) or three business days after
deposit in the mail.

 

6.7   No Finder’s Fees. Each party represents that it neither is nor shall be
obligated for any finder’s or broker’s fee or commission in connection with the
transactions contemplated by this Agreement. Each Investor, severally and not
jointly, agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
(and any asserted liability) for which such Investor or any of its officers,
partners, employees, or representatives is responsible. The Company agrees to
indemnify and hold harmless each Investor from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) in connection with this Financing for which the Company is
responsible.

 

6.8   Attorneys’ Fees and Expenses. Each party to this Agreement agrees to pay
its own fees and expenses arising in connection with the negotiation and
execution of this Agreement and consummation of the transactions contemplated in
this Agreement. If any action, suit, or other proceeding is instituted
concerning or arising out of this Agreement or any transaction contemplated
under this Agreement, the prevailing party shall recover all of such party’s
costs and attorneys’ fees incurred in each such action, suit, or other
proceeding, including any and all appeals or petitions from such action, suit or
other proceeding.

 

6.9   Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors holding a majority of the
then-outstanding Shares issued pursuant to this Agreement. Any amendment or
waiver effected in accordance with this Section shall be binding upon each
Investor and the Company.

 

6.10   Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

Stock and Warrant Purchase Agreement; 04-20169  

 

 

6.11   Entire Agreement. This Agreement, together with all exhibits and
schedules to this Agreement, constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties, or obligations between the parties with respect to the
subject matter of this Agreement.

 

6.12   Further Assurances. From and after the date of this Agreement, upon the
request of the Investors or the Company, the Company and the Investors shall
execute and deliver such instruments, documents, or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

6.13   Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any Investor upon any breach or default of the Company
under this Agreement shall impair any such right, power, or remedy of such
Investor nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent, or approval of any kind or character on the part of any
Investor of any breach or default under this Agreement or any waiver on the part
of any Investor of any provisions or conditions of this Agreement must be made
in writing and shall be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Investor, shall be cumulative and not alternative.

 

6.14   Confidentiality. Except as required by law, each Investor agrees that it
shall keep confidential and shall not disclose or divulge any confidential,
proprietary, or secret information which such Investor may obtain from the
Company pursuant to financial statements, reports, and other materials submitted
by the Company to such Investor pursuant to this Agreement or otherwise, or
pursuant to visitation or inspection rights granted under this Agreement or in
the Transaction Agreements, unless such information is known, or until such
information becomes known, to the public, other than as a result of the failure
by any Investor to comply with this provision; provided that an Investor may
disclose such information to its attorneys, accountants, and financial advisors
to the extent necessary to obtain their services in connection with its
investment in the Company.

 

6.15   Survival. The representations, warranties and covenants contained herein
shall continue and survive the execution of this Agreement.

 

[Signature Pages Follow]

 

Stock and Warrant Purchase Agreement; 04-201610  

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.

 

  AUDIOEYE, INC.         By:           Name:           Title:  

 

Signature Page to AudioEye, Inc.
Common Stock and Warrant Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.

 

  INVESTOR         If Entity:           Entity Name:           By:          
Name:           Title:           If Individual:         Name:          
Signature:  

 

Purchase Amount: $    

 

Signature Page to AudioEye, Inc.
Common Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

Initial Closing

 

INVESTORS   SHARES OF
COMMON
STOCK    WARRANT
SHARES   PURCHASE PRICE (1)               Total:            

 

(1)Purchase price per share is $0.14.

 

 

 

 

EXHIBIT B

 

FORM OF WARRANT

 

 

 